Title: From George Washington to Elias Dayton, 7 February 1781
From: Washington, George
To: Dayton, Elias


                        
                            Dear Sir
                            Head Quarters New Windsor Feby 7th 1781
                        
                        I find by the Arrangement of the Jersey Brigade, which has just come to hand, that Colonel Shreve has retired
                            from the service—this makes your presence extremely necessary with the Troops; and the more so at this time as some
                            dispute about rank is said to exist between Lt Col. Barber & Lt Col. D’Hart—which, while there is no superior
                            Officer to both of them, may produce parties and cabals to the great detriment of the service.
                        Altho your health should not be perfectly established, I cannot but hope you will have so far recovered as to
                            be able to join and continue with the Brigade—I would not wish you to expose yourself or attempt impossibilities,
                            but I am certain you will be persuaded of the necessity of being with your Troops at such a critical & interesting
                            period—Even if you are but in a convalescent state, I should suppose you might obtain such comfortable accomodations
                            abroad, as would promote your recovery as effectually as at home.especially since you will find the Brigade at so small a
                            distance as Morris Town. I am Dear Sir With great esteem Your Most Obedt Hble Servt
                        
                            Go: Washington
                        
                    